                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF NEW MEXICO

In re: Roman Catholic Church of the Archdiocese of       ) Chapter 11
Santa Fe,                                                )
                                                           Bankruptcy Case No. 18-13027-t11
                                                         )
                       Debtor-in-Possession.
                                                         )
                                                         )
                                                           Adv. Proc. No. 20-01058
Official Committee of Unsecured Creditors,               )
                                                         )
                         Plaintiff,
                                                         )
         v.                                              )
The Archdiocese of Santa Fe Real Estate                  )
Corporation, as Trustee of the Archdiocese of Santa      )
Fe Real Estate Trust, Shrine of Our Lady of              )
Guadalupe – Santa Fe, Santa Maria de La Paz              )
Catholic Community, Immaculate Conception -              )
Albuquerque, Nuestro Senora de Guadalupe – Taos,         )
St. John the Baptist – Santa Fe, Cristo Rey Parish,      )
Church of the Ascension, Our Lady of Belen, St.          )
Jude Thaddeus, Nativity of the Blessed Virgin Mary,      )
and the Roman Catholic Church of the Archdiocese         )
of Santa Fe,                                             )
                         Defendants.                     )
Official Committee of Unsecured Creditors,               ) Adv. Proc. No. 20-01061-t
                         Plaintiff,                      )
         v.
                                                         )
                                                         )
The Roman Catholic Church of the Archdiocese 0f
                                                         )
Santa Fe, Rev. Msgr. Lambert J. Luna, Rev. John
Cannon, Rev. Timothy A. Martinez, Rev. Clarence          )
Maes, Rev. John Trambley, Very Rev. James                )
Marshall, Rev. Msgr. Bennett J. Voorhies, Tony           )
Salgado, Jennifer Cantrell, Bernard E. “Gig”             )
Brummell, and Stan Sluder, Solely in Their Capacity      )
as Trustees of the Archdiocese of Santa Fe Deposit       )
and Loan Fund, Nativity of the Bless Virgin Mary,        )
Our Lady of the Annunciation, Our Lady of the            )
Assumption – Albuquerque, Risen Savior Catholic          )
Community, Our Lady of Belen, Immaculate Heart of        )
Mary, San Clemente, St. John Vianney Church, St.
                                                         )
Thomas Aquinas, and San Miguel,
                                                         )
                         Defendants.                     )

       MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
         FOR PARTIAL SUMMARY JUDGMENT REGARDING THE PARISHES’
       INABILITY TO BE TRUST BENEFICIARIES PRIOR TO INCORPORATION

DOCS_SF:104936.5 05066/002                           1



 Case 20-01058-t             Doc 25   Filed 03/05/21     Entered 03/05/21 17:42:13 Page 1 of 30
                                                TABLE OF CONTENTS

                                                                                                                               Page
I.       INTRODUCTION ............................................................................................................. 1
II.      FACTUAL BACKROUND ............................................................................................... 3
III.     UNDISPUTED FACTS ..................................................................................................... 6
IV.      ARGUMENT ................................................................................................................... 11
         A.        PRIOR TO THE RESTRUCTURING, THE PARISHES COULD NOT
                   BE TRUST BENEFICIARIES BECAUSE THEY HAD NO LEGAL
                   EXISTENCE SEPARATE FROM ASF. ............................................................. 11
         B.        PRIOR TO THE RESTRUCTURING, THE PARISHES COULD NOT
                   BE TRUST BENEFICIARIES BASED ON STATUS AS ALLEGED
                   UNINCORPORATED ASSOCIATIONS. .......................................................... 14
                   1.         New Mexico Does Not Recognize Unincorporated Associations at
                              Common Law........................................................................................... 14
                   2.         The Effect of New Mexico’s Refusal to Recognize Unincorporated
                              Associations at Common Law Is Explained in the Comments to the
                              Revised Uniform Unincorporated Nonprofit Associations Act. .............. 14
         C.        NEW MEXICO’S UNINCORPORATED ASSOCIATIONS ACT
                   APPLIES TO THE PARISHES. .......................................................................... 16
                   1.         The Filing Requirement of the Unincorporated Associations Act Is
                              Mandatory. ............................................................................................... 17
                              a.         The Blue Canyon Court’s Interpretation of the Statute is
                                         Correct.......................................................................................... 18
                              b.         Authorities Fom Other States That Do Not Have a
                                         Statutory Filing Requirement Are Inapposite. ............................. 21
                   2.         The Parishes Were Capable of Filing Statements Pursuant to the
                              Unincorporated Associations Act and Failed to Do So. .......................... 22
         D.        THE PARISHES’ FAILURE TO COMPLY WITH THE NEW MEXICO
                   UNINCORPORATED ASSOCIATIONS ACT RENDERED THEM
                   INCAPABLE OF HOLDING BENEFICIAL INTERESTS IN
                   PROPERTY AS TRUST BENEFICIARIES. ...................................................... 24
V.       CONCLUSION ................................................................................................................ 26




DOCS_SF:104936.5 05066/002                                          i



 Case 20-01058-t              Doc 25         Filed 03/05/21              Entered 03/05/21 17:42:13 Page 2 of 30
                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)
                                                              CASES

Akoury v. Roman Catholic Archbishop,
  2004 Mass. Super. LEXIS 349 (Mass. Super. Sept. 14, 2004) ................................................. 13
Albers v. Church of Nazarene,
  698 F.2d 852 (7th Cir. 1983) .................................................................................................... 13
Aragon v. Rio Costilla Co-Op Livestock Ass’n,
  112 N.M. 152 (1991) ................................................................................................................ 22
Bassett v. Bassett,
  110 N.M. 559 (1990) ................................................................................................................ 22
Blue Canyon Well Ass’n v. Jevne,
  410 P. 3d 251 (N.M. App. 2017) ....................................................................................... passim
Comm. of Tort Litigants v. Catholic Diocese of Spokane
  (In re Catholic Diocese of Spokane),
   364 B.R. 81 (E.D. Wash. 2006) ............................................................................................... 22
E.E.O.C. v. St. Francis Xavier Parochial Sch.,
  77 F. Supp. 2d 71 (D.D.C. 1999) .............................................................................................. 13
F.E.L. Publications, Ltd. v. Catholic Bishop,
  754 F. 2d 216 (7th Cir. 1984) ................................................................................................... 13
Flanagan v. Benvie,
  58 N.M. 525 (1954) ........................................................................................................... passim
Leslie v. Midgate Center, Inc.,
  436 P. 2d 201 (Wash. 1967) ..................................................................................................... 21
Mazer v. Jones (In re Jones),
 184 B.R. 377 (Bankr. D.N.M. 1995) ........................................................................................ 22
Moffatt Tunnel League v. U.S.,
 289 U.S. 113 (1933) ............................................................................................................ 14, 24
Montoya v. Garcia (In re Garcia),
 367 B.R. 778 (Bankr. D.N.M. 2007) ........................................................................................ 22
MTGLQ Investors, LP v. Wellington,
 2021 U.S. App. LEXIS 376 at *8 n. 8 (10th Cir. Jan. 7, 2021) ................................................ 18
Official Comm. of Unsecured Creditors v. Catholic Diocese of Wilmington, Inc.
  (In re Catholic Diocese of Wilmington, Inc.),
  432 B.R. 135 (Bankr. D. Del. 2010) ........................................................................................... 2


                                                                   ii
DOCS_SF:104936.5 05066/002



 Case 20-01058-t               Doc 25         Filed 03/05/21            Entered 03/05/21 17:42:13 Page 3 of 30
State v. Johnson,
  954 P.2d 79 (N.M. App. 1997) ................................................................................................. 20
Tort Claimants Comm. v. Roman Catholic Archbishop
  (In re Roman Catholic Archbishop of Portland in Oregon),
  335 B.R. 842 (Bankr. D. Or. 2005)..................................................................................... 12, 13
U.S. ex rel. Ritchie v. Lockheed Martin Corp.,
  558 F.3d 1161 (10th Cir. 2009) ................................................................................................ 12
United States v. ITT Blackburn Co.,
  824 F.2d 628 (8th Cir. 1987) .................................................................................................... 11
Western Beef, Inc. v. Compton Inv. Co.,
 611 F.2d 587 (5th Cir. 1980) .................................................................................................... 12
                                                          STATUTES

N.M. Stat § 53-10-1 et seq. .................................................................................................... passim
                                                OTHER AUTHORITIES

2 Scott & Ascher on Trusts, § 12.5 (5th ed. 2006) ....................................................................... 13
Revised Uniform Unincorporated Nonprofit Associations Act (2011) .................................. 15, 16




                                                                  iii
DOCS_SF:104936.5 05066/002



 Case 20-01058-t               Doc 25         Filed 03/05/21            Entered 03/05/21 17:42:13 Page 4 of 30
                                                  I.
                                             INTRODUCTION

         The Official Committee of Unsecured Creditors (the “Committee”) of The Roman

Catholic Church of the Archdiocese of Santa Fe (“ASF”) brings this motion for partial summary

judgment to narrow issues before the Court at the outset of litigation, substantially reduce the

scope and costs of discovery, and increase the likelihood of settlement and a consensual plan.

         The Defendants1 assert as alleged affirmative defenses that the challenged fraudulent

transfers to the Trusts were not made with property of the estate because the assets transferred

“are not now and have never been owned by” ASF, that such assets were “at all times Parish

assets,” that no avoidable transfers occurred, and that “properties in question which relate to

Santa Maria de la Paz never ‘belonged’ to the Archdiocese but were instead held in trust for the

benefit of Santa Maria de la Paz.” (Undisputed Fact (“UF”) No. 5, infra).

         By these affirmative defenses, Defendants contend that at the time ASF’s assets were

transferred to the Trusts, the assets were held in pre-existing equitable trusts for the benefit of the

Parishes. The Defendants claim that the unincorporated Parishes had the legal capacity to be

beneficiaries of the purported equitable trusts on two independent grounds: (i) the Parishes were

unincorporated associations under New Mexico law; and (ii) the Parishes were “juridic” entities

under ecclesiastical (canon) law. The first issue (i) is the subject of this motion. The affirmative

defenses challenged by this motion fail as a matter of law because the unincorporated Parishes

had no legal existence separate from ASF at the time of the transfers and were not capable of

1
 The Defendants are: ASF, the Archdiocese of Santa Fe Real Estate Corporation (“RE Corp.”), as trustee of the
Archdiocese of Santa Fe Real Estate Trust (“RE Trust”), the trustees of the Archdiocese of Santa Fe Deposit and
Loan Fund (the “DLF Trust”), and certain representative parishes (the “Parishes”).


                                                        1
DOCS_SF:104936.5 05066/002
    Case 20-01058-t          Doc 25    Filed 03/05/21        Entered 03/05/21 17:42:13 Page 5 of 30
being trust beneficiaries under New Mexico law. The second issue (ii), including Defendants’

contention that this Court is required to apply ecclesiastical law, rather than neutral and generally

applicable civil law, to determine the legal status of the unincorporated Parishes and whether

ASF made avoidable fraudulent transfers of its assets, is addressed in the Motion of the Official

Committee of Unsecured Creditors for Partial Summary Judgment on Affirmative Defenses

Based on (A) the Religious Freedom Restoration Act of 1993 (42 U.S.C. § 2000bb et seq.), (B)

the Church Autonomy Doctrine, and (C) the First Amendment to the United States Constitution

(“Religious Liberty Defenses Motion”), filed concurrently herewith.

         The essential question presented by this motion is purely a question of law: is the filing

requirement in New Mexico Statute Annotated (“NMSA”) Section 53-10-1 mandatory or

permissive If the Court finds, as it must, that the statutory filing requirement is mandatory, the

unincorporated Parishes had no legal existence separate from ASF prior to their incorporation,

the Parishes could not have been trust beneficiaries and the challenged transfers were of assets of

the estate as a matter of law because it is undisputed that the transferred assets were titled to ASF

and assets titled to the debtor are presumed to be property of the estate. 2

         Under New Mexico’s rules of statutory construction, the “may file” provision in Section

53-10-1 is mandatory rather than permissive. Section 53-10-7 compels the conclusion that under

Section 53-10-1, it is necessary to file a statement, articles, and any existing rules/regulations

with the office of the county clerk in order to form a legally recognized unincorporated



2
 Official Comm. of Unsecured Creditors v. Catholic Diocese of Wilmington, Inc. (In re Catholic Diocese of
Wilmington, Inc.), 432 B.R. 135, 161 n.93 (Bankr. D. Del. 2010) (property titled to the debtor “is presumptively
property of the estate and it is the burden of any purported trust beneficiary to establish otherwise”).


                                                         2
DOCS_SF:104936.5 05066/002
    Case 20-01058-t          Doc 25    Filed 03/05/21         Entered 03/05/21 17:42:13 Page 6 of 30
association capable of holding a property interest. It is undisputed that compliant statutory

statements were never filed with the county clerks by the Parishes.

         Whether the words of a statute are mandatory or discretionary is a matter of legislative

intention to be determined by consideration of the purpose sought to be accomplished.

Interpreting the filing provisions in NMSA Section 53-10-1 as discretionary makes the clause

requiring filing in Section 53-10-7 meaningless, and a statute must be construed so that no part

of the statute is surplusage or superfluous. Since, under New Mexico law, the Parishes were not

legal entities separate from ASF prior to the Restructure and their formal incorporation, they

could not have been beneficiaries of a pre-existing equitable trust when ASF transferred its real

estate assets to the RE Trust and its financial assets to the DLF Trust. Therefore, ASF held both

legal title to, and beneficial interests in, the transferred assets at the time of the challenged

transfers.

                                              II.
                                      FACTUAL BACKROUND

         In late 2007, in the face of escalating claims by childhood sexual abuse survivors, ASF

began preparations for a corporate restructuring (the “Restructuring”) that was intended to place

over $266,000,000 of assets beyond the reach of its creditors, while ensuring that the Archbishop

remained in control of the assets. Because ASF knew that its unincorporated Parishes had no

legal existence separate from ASF under New Mexico law and could not be trust beneficiaries,

the cornerstone of the Restructuring was the incorporation of ASF’s previously unincorporated

Parishes and the formation of two revocable self-settled trusts (the “Trusts”) in which the

Parishes were beneficiaries, controlled by the Archbishop: the “RE Trust” for the receipt of

                                                   3
DOCS_SF:104936.5 05066/002
 Case 20-01058-t             Doc 25   Filed 03/05/21   Entered 03/05/21 17:42:13 Page 7 of 30
ASF’s real estate, and the “DLF Trust” for the receipt of financial assets. Between 2013 and

2018, ASF made massive transfers of assets to the RE Trust and the DLF Trust without

consideration. As of the petition date of ASF’s bankruptcy, the Parishes were separately

incorporated, ASF’s financial assets had been transferred to the DLF Trust, and most (but not all)

of ASF’s real estate had been transferred to the RE Trust.

         On December 3, 2018 (the “Petition Date”), ASF filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code. On December 18, 2018, the United States Trustee

appointed the Committee to represent ASF’s unsecured creditors. The Committee is comprised

of persons appointed by the United States Trustee. [Bankr. Docket No. 53].

         On May 29, 2020, the Committee filed a motion (“Standing Motion”) for authority to

commence, prosecute, and settle certain adversary proceedings on behalf of ASF’s estate as set

forth in three proposed complaints. [Bankr. Docket Nos. 383-84, 389]. On October 9, 2020, the

Court entered an opinion and order, as amended (“Standing Order”), granting the Standing

Motion and authorizing the committee to commence the adversary proceedings on behalf of the

estate. [Bankr. Docket Nos. 514-15]. ASF and the Parishes have appealed the Standing Order to

the Bankruptcy Appellate Panel for the Tenth Circuit. [Bankr. Docket Nos. 552-53]. The

Bankruptcy Appellate Panel granted in part and denied in part a motion for direct appeal,

certifying for direct appeal to the Tenth Circuit “the question of whether creditors and creditors’

committees are permitted to bring derivative lawsuits to assert claims on behalf of the

bankruptcy estate when a trustee or debtor in possession declines to do so.” The Bankruptcy




                                                   4
DOCS_SF:104936.5 05066/002
 Case 20-01058-t             Doc 25   Filed 03/05/21   Entered 03/05/21 17:42:13 Page 8 of 30
Appellate Panel denied direct appeal of the religious liberty issues.3 This Court denied a stay

pending appeal of the Standing Order. [Bankr. Docket Nos. 630-31].

         Pursuant to the Standing Order, the Committee filed two complaints (detailed below, the

“Complaints”) that seek to avoid fraudulent transfers made by ASF to the Trusts.4 ASF

disclaims any interest in the assets held in the Trusts because such interest is allegedly held for

the benefit of the Parishes. The Defendants assert as affirmative defenses to the fraudulent

transfer claims, among other things, that prior to the challenged transfers, the assets were at all

times prior to the Restructuring, held in equitable trusts by ASF for the benefit of the Parishes

and no avoidable transfers occurred.

         Pursuant to initial scheduling orders entered in the above-captioned adversary

proceedings on February 4, 2021, the Court has invited, but not required, the filing of this motion

for partial summary judgment relating to the Parishes’ capacity to be trust beneficiaries, and

stayed all discovery between the parties pending further orders. The parties have stipulated to

consolidation of the adversary proceedings pursuant to Bankruptcy Rule 7042 and Federal Rule

of Civil Procedure 42(a)(1) for purposes of filing and resolution of this motion. [Adv. Proc. No.

20-ap-01058, Docket No. 22].




3
 BAP Case No. NM-20-052, Order Granting in Part and Denying in Part Joint Motion for Certification of Direct
Appeal [Docket No. 45] entered Feb. 19, 2021, at p. 5.
4
  This motion applies only to the RE Trust and DLF Trust Complaints, not to claims to avoid unrecorded interests in
real property pursuant to Bankruptcy Code section 544(a)(3) as alleged in a third complaint filed by the Committee.


                                                         5
DOCS_SF:104936.5 05066/002
    Case 20-01058-t          Doc 25    Filed 03/05/21        Entered 03/05/21 17:42:13 Page 9 of 30
                                               III.
                                         UNDISPUTED FACTS

         The Adversary Complaints and Affirmative Defenses

         1.       On October 16, 2020, pursuant to the Standing Order, the Committee filed the

“RE Trust Complaint” against Archdiocese of Santa Fe Real Estate Corporation (“RE Corp.”) as

trustee of the RE Trust, ASF, and ten representative Parishes, commencing adversary proceeding

number 20-01058-t. The RE Trust Complaint includes the following causes of action:

                     First Claim for Relief: Avoidance and Recovery of RE Trust Transfers against
                      RE Corp. and the Parishes pursuant to Bankr. Code §§ 544(b) and 550, N.M.
                      Stat. § 56-10-18A(1);

                     Second Claim for Relief: Avoidance and Recovery of RE Trust Transfers
                      against RE Corp. and the Parishes pursuant to Bankr. Code §§ 544(b) and 550,
                      N.M. Stat. § 56-10-18A(2);

                     Third Claim for Relief: Avoidance and Recovery of RE Trust Transfers
                      against RE Corp. and the Parishes pursuant to Bankr. Code §§ 544(b) and 550,
                      N.M. Stat. § 56-10-19;

                     Fourth Claim for Relief: Avoidance and Recovery of Incorporation Transfers
                      against RE Corp. and the Parishes pursuant to Bankr. Code §§ 544(b) and 550,
                      N.M. Stat. § 56-10-18A(1);

                     Fifth Claim for Relief: Avoidance and Recovery of Incorporation Transfers
                      against RE Corp. and the Parishes pursuant to Bankr. Code §§ 544(b) and 550,
                      N.M. Stat. § 56-10-18A(2);

                     Sixth Claim for Relief: Avoidance and Recovery of Incorporation Transfers
                      against RE Corp. and the Parishes pursuant to Bankr. Code §§ 544(b) and 550,
                      N.M. Stat. § 56-10-19;

                     Seventh Claim for Relief: Avoidance and Recovery of RE Trust Transfers
                      against RE Corp. and the Parishes pursuant to Bankr. Code §§ 548(e) and 550;

                     Eighth Claim for Relief: Turnover of Assets in the RE Trust against RE Corp.
                      and the Parishes pursuant to Bankr. Code §§ 541, 542, 544, and N.M. Stat.
                      § 46A-5-505(A)(1);




                                                   6
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21   Entered 03/05/21 17:42:13 Page 10 of 30
                     Ninth Claim for Relief: Turnover of Assets in the RE Trust against RE Corp.
                      and the Parishes pursuant to Bankr. Code §§ 541, 542, 544, and N.M. Stat.
                      § 46A-5-505(A)(2);

                     Tenth Claim for Relief: Declaratory Relief that Assets in the RE Trust are
                      property of ASF’s Estate against all Defendants pursuant to Bankr. Code
                      § § 541(a)(1), 544(a), and N.M. Stat. § 46A-5-505(A)(1) and (A)(2);

                     Eleventh Claim for Relief: Injunctive Relief Compelling ASF to Revoke the
                      RE Trust and Compelling RE Corp. as Trustee to Turn Over the Assets in the
                      RE Trust pursuant to N.M. Stat. § 46A-6-603 and Bankr. Code § 541(a)(1);
                      and

                     Twelfth Claim for Relief: Declaratory Relief that the RE Trust is Void against
                      all Defendants pursuant to Bankr. Code § 541(a)(1).

         2.       On October 29, 2020, pursuant to the Standing Order, the Committee filed the

“DLF Trust Complaint” against the trustees of the DLF Trust, ASF, and ten representative

Parishes, commencing adversary proceeding number 20-01061-t. The DLF Trust Complaint is

similar to the RE Trust Complaint and includes identical claims for relief with respect to the

transfers of ASF’s financial assets to the DLF Trust.

         3.       On November 30, 2020, the Defendants filed answers to the Complaints,

including a separate answer filed in response to the RE Trust Complaint by one of the Parish

defendants, Santa Maria de La Paz Catholic Community (“Santa Maria de la Paz”), for a total of

five answers (“Answers”).5

         4.       By their Answers, the Defendants raise the following affirmative defenses to the

Complaints based on the alleged existence of pre-existing trusts in favor of the Parishes:

Affirmative Defense                                                    Defendant’s Answer/Paragraph

5
 Answers to the RE Trust Complaint [Adv. Proc. No. 20-ap-01058] were filed by ASF [Docket No. 15], the
Parishes and RE Corp. [Docket No. 13], and Santa Maria de la Paz [Docket No. 14]; and Answers to the DLF
Complaint [Adv. Proc. No. 20-ap-01061] were filed by ASF [Docket No. 8] and the Parishes and trustees of the
DLF Trust [Docket No. 7].


                                                       7
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21       Entered 03/05/21 17:42:13 Page 11 of 30
a. Neither the Archbishop nor the Archdiocese is or ever                ASF Answer to RE Trust
has been the owner of parish property; the properties held              Complaint, ¶ 6.
in the RE Trust [D&L Trust] are not now and have never                  Parish Answer to RE Trust
been properties owned by the Archdiocese and therefore                  Complaint, ¶ 6
the causes of action in the Complaint fail, thereby barring
relief prayed for in the Complaint.                                     Parish Answer to DLF Trust
                                                                        Complaint, ¶ 6 (substituting
                                                                        bracketed language).

b. The Archdiocese did not transfer any Archdiocese                     ASF Answer to RE Trust
assets into the RE Trust [D&L Trust]; all assets subject to             Complaint, ¶ 11.
the RE Trust [D&L Trust] were at all times Parish assets,               Parish Answer to RE Trust
and there are no transfers that are subject to avoidance.               Complaint, ¶ 16.
                                                                        ASF Answer to DLF Trust
                                                                        Complaint, ¶ 13 (substituting
                                                                        bracketed language).
                                                                        Parish Answer to DLF Trust
                                                                        Complaint, ¶ 16 (without
                                                                        bracketed language; sic).

c. The properties in question which relate to Santa Maria               Santa Maria de La Paz Answer to
de La Paz never “belonged” to the Archdiocese but were                  RE Trust Complaint, ¶ 2.
instead held in trust for the benefit of Santa Maria de La
Paz.

         Incorporation of the Parishes and Creation of the Trusts

         5.       The Parishes submitted a Notice of Filing Declarations and Exhibits [Bankr.

Docket No. 417] in opposition to the Standing Motion, including declarations filed by eight

pastors, describing the history and membership of their Parishes. According to the declarations,

the following Parishes6 were founded on the dates specified below:

Parish                                Founding Date                               Declarant

San Isidro                            1975                    Very Rev. John D. Cannon, ¶ 6

San Martin de Porres                  August 15, 1979         Very Rev. Oscar W. Coelho, ¶ 6

6
  Not all of the Parishes are named defendants in the Complaints. San Clemente is a defendant of the DLF Trust
Complaint; and Cristo Rey Parish is a defendant of the RE Trust Complaint.


                                                        8
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21        Entered 03/05/21 17:42:13 Page 12 of 30
St. Joseph on the Rio Grande          September 1, 1986       Rev. Msgr. Lambert Joseph Luna, ¶ 7

San Clemente                          1961                    Very Rev. James Marshall, ¶ 3

Cristo Rey Parish                     1939                    Rev. Timothy Martinez, ¶ 12

San Felipe de Neri                    1706                    Rev. Andrew J. Pavlak, ¶ 3

Our Lady of Fatima Parish             1949                    Very Rev. Stephen Carl Schultz, ¶ 3

Our Lady of Sorrows Parish            1852                    Very Rev. George Robert Yaksich, ¶ 3

         6.       In or about May 2009, ASF prepared a PowerPoint presentation entitled, “Parish

Incorporation.” A slide entitled, “Advantages of Incorporation,” described the Parishes at that

time as unincorporated associations, with no independent legal status, and no recognized identity

under civil law. See Declaration of Kenneth Brown filed herewith at Exhibit A (PowerPoint

presentation) and Exhibit B at ¶ 11 (Salgado Declaration; preparation of PowerPoint prior to

Restructuring).7

         7.       Prior to approximately January 1, 2013, the Parishes were not incorporated.

Parish Answer to RE Trust Complaint, ¶ 1. Beginning in 2012 and by January 1, 2013, ASF

began to incorporate its Parishes under New Mexico law as part of the Restructuring. ASF

Answer to RE Trust Complaint, ¶ 1.

         8.       The New Mexico Secretary of State maintains a website (https://www.sos.

state.nm.us/online-services/) with publicly available information regarding corporations formed

in New Mexico. The incorporation dates of the Parishes are as follows:

                  Parish Defendant                                              Incorp. Date


7
  Exhibits A and B attached to the Brown Declaration are provided for the Court’s convenience and were previously
filed at Bankr. Docket Nos. 389 and 420, respectively.


                                                        9
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21        Entered 03/05/21 17:42:13 Page 13 of 30
                                  RE Trust Complaint

                  1. Shrine of Our Lady of Guadalupe – Santa Fe       04/18/2013

                  2. Santa Maria de La Paz Catholic Community         11/06/2012

                  3. Immaculate Conception – Albuquerque              11/26/2012

                  4. Nuestra Senora de Guadalupe – Taos               12/17/2012

                  5. St. John the Baptist – Santa Fe                  11/06/2012

                  6. Cristo Rey Parish                                11/06/2012

                  7. Church of the Ascension                          11/26/2012

                  8. Our Lady of Belen                                12/03/2012

                  9. St. Jude Thaddeus                                12/03/2012

                  10. Nativity of the Blessed Virgin Mary             11/26/2012

                                  DLF Trust Complaint

                  11. Nativity of the Blessed Virgin Mary             11/26/2012

                  12. Our Lady of the Annunciation                    11/26/2012

                  13. Our Lady of the Assumption – Albuquerque        11/26/2012

                  14. Risen Savior Catholic Community                 11/26/2012

                  15. Our Lady of Belen                               12/03/2012

                  16. Immaculate Heart of Mary                        12/07/2012

                  17. San Clemente                                    12/07/2012

                  18. St. John Vianney Church                         07/11/2013

                  19. St. Thomas Aquinas                              12/10/2012

                  20. San Miguel                                      12/17/2012

         9.       On January 1, 2013, ASF created the RE Trust. Parish Answer to RE Trust

Complaint, ¶ 17 (“The Parishes admit that effective as of January 1, 2013, the Archdiocese


                                                   10
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21    Entered 03/05/21 17:42:13 Page 14 of 30
 created the RE Trust.”); ASF Answer to RE Trust Complaint, ¶ 17 (“[T]he Archdiocese states

 that it established the RE Trust as an irrevocable charitable trust effective as of January 1,

 2013”); Santa Maria de La Paz Answer to RE Trust Complaint, ¶ 17 (without sufficient

 information to admit or deny).

          10.      The Indenture of Trust for the DLF Trust became effective or about January 1,

 2013. Parish Answer to DLF Trust Complaint, ¶ 5; ASF Answer to DLF Trust Complaint, ¶ 5.

          11.      The Parishes do not contend that they filed statements with the county clerks to be

 recognized as unincorporated associations in New Mexico. See Parishes’ Opposition to Standing

 Motion [Bankr. Docket No. 416] at pp. 13, 15 (“The statute does not apply to Parishes . . .

 However, if the Parishes are deemed unincorporated associations under the statute, the plain

 language of NM ST § 53-10-1 provides for a permissive, rather than mandatory, filing

 requirement.”).

                                                 IV.
                                              ARGUMENT

A.        PRIOR TO THE RESTRUCTURING, THE PARISHES COULD NOT BE TRUST
          BENEFICIARIES BECAUSE THEY HAD NO LEGAL EXISTENCE SEPARATE
          FROM ASF.

          The Defendants contend that prior to the Restructuring, the unincorporated Parishes were

 the beneficiaries of pre-existing equitable trusts in which ASF, as trustee, held bare legal title for

 the Parishes’ benefit. The equitable trust theory fails because the Parishes were not legal entities

 separate from ASF prior to their incorporation and were, instead, comparable to an

 unincorporated division of ASF subject to oversight by the archbishop.




                                                    11
 DOCS_SF:104936.5 05066/002
 Case 20-01058-t              Doc 25   Filed 03/05/21    Entered 03/05/21 17:42:13 Page 15 of 30
         A division of a corporation is not a legal entity separate from the corporation. See, e.g.,

United States v. ITT Blackburn Co., 824 F.2d 628, 631 (8th Cir. 1987) (“an unincorporated

division cannot be sued or indicted, as it is not a legal entity”) (citations omitted); Western Beef,

Inc. v. Compton Inv. Co., 611 F.2d 587, 591 (5th Cir. 1980) (“‘A division of a corporation is not

a separate legal entity but is the corporation itself.’”) (quoting In re Sugar Indus. Antitrust Litig.,

579 F.2d 13, 18 (3d Cir. 1978)); U.S. ex rel. Ritchie v. Lockheed Martin Corp., 558 F.3d 1161,

1163 n.1 (10th Cir. 2009) (unincorporated division was not separate entity from the corporation).

         In Portland, the bankruptcy court rejected arguments by the archdiocese that its

unincorporated parishes were trust beneficiaries capable of holding assets separate from the

debtor based on their historic status as juridic entities under canon law. Tort Claimants Comm.

v. Roman Catholic Archbishop (In re Roman Catholic Archbishop of Portland in Oregon), 335

B.R. 842, 865-68 (Bankr. D. Or. 2005). The Portland court reasoned that the parishes were not

legal entities under applicable state law and were not sufficiently separate from the debtor to be

trust beneficiaries:

                  In fact, unincorporated religious associations are not legal persons
                  that may take title to real property in their names. [Citations].
                  Because the parishes are not separately incorporated, as they
                  could be under Oregon religious corporations law, they cannot
                  hold title to real property. They are not separate from, but are
                  merely a part of the debtor.

                                                    ***
                  There is no authority to which the parties direct me or of which I
                  am aware, . . . that would allow a division of a corporation or a unit
                  or part of a legal entity to be a beneficiary of a trust. It is one thing
                  to hold that an independent unincorporated association has the
                  capacity to be the beneficiary of a trust. It is quite another to hold



                                                     12
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21      Entered 03/05/21 17:42:13 Page 16 of 30
                  that a corporation can hold property in trust for a unit or part of
                  itself.

Id. at 866, 867 (emphasis added). See 2 Scott & Ascher on Trusts, § 12.5 (5th ed. 2006) (“[O]ne

who does not have capacity to take and hold legal title to property ordinarily lacks capacity to be

a trust beneficiary;” citing Portland).

         Many other courts have also held that a Catholic diocese’s unincorporated parishes are

not legal entities separate from the diocese. See, e.g., F.E.L. Publications, Ltd. v. Catholic

Bishop, 754 F. 2d 216, 221 (7th Cir. 1984) (“[T]he parishes within the Archdiocese are not legal

entities separate and independent from the Catholic Bishop, but are subsumed within the

Catholic Bishop.”); E.E.O.C. v. St. Francis Xavier Parochial Sch., 77 F. Supp. 2d 71, 75-76

(D.D.C. 1999) (finding school and parish were part of larger diocese; “Because neither defendant

is separately incorporated, defendants are in fact unincorporated divisions of a corporation. As

such, their presence in this case triggers a line of precedent holding that unincorporated divisions

of a corporation lack legal capacity to be sued.”); Akoury v. Roman Catholic Archbishop, 2004

Mass. Super. LEXIS 349 at *6-7 (Mass. Super. Sept. 14, 2004) (“Saint Albert the Great’s Church

and Parish (including its real estate and its personalty) is an unincorporated subdivision of the

Archdiocese of Boston.”). Likewise, a daycare center operated by a church is not a separate

entity for purposes of liability. Albers v. Church of Nazarene, 698 F.2d 852, 857 (7th Cir. 1983)

(“An unincorporated division has no separate assets; all its assets are owned by the organization

of which it is a part.”).

         Prior to the Restructuring, the Parishes were not separate legal entities from ASF with

capacity to be trust beneficiaries.



                                                    13
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21     Entered 03/05/21 17:42:13 Page 17 of 30
B.        PRIOR TO THE RESTRUCTURING, THE PARISHES COULD NOT BE TRUST
          BENEFICIARIES BASED ON STATUS AS ALLEGED UNINCORPORATED
          ASSOCIATIONS.

          1.       New Mexico Does Not Recognize Unincorporated Associations at Common
                   Law.

          The Parishes argue that they have always operated “separately under Archdiocese

 supervision.” Parishes’ Opposition to Standing Motion, p. 7. Even if this is true, the Parishes

 could not be trust beneficiaries under New Mexico law.

          New Mexico does not recognize common law unincorporated associations and such

 associations have no legal existence unless expressly recognized by statute. Flanagan v. Benvie,

 58 N.M. 525, 529 (1954) (citing Moffatt Tunnel League v. U.S., 289 U.S. 113, 119 (1933)). In

 Flanagan, the New Mexico Supreme Court held that “[u]nincorporated associations, clubs and

 societies, unless recognized by statute, have no legal existence, and ordinarily are legally

 incapable in their associate name of taking and holding either real or personal property.” Id.

 The Flanagan court found that a rifle club’s failure to organize in accordance with the statute

 governing voluntary associations precluded it from availing itself of the rights conferred by the

 statute to hold property in the name of the association. Accordingly, the court held that where an

 association fails to organize in compliance with the statute, it cannot be recognized as a separate

 legal entity. Id. at 531 (complaint by returning club member dismissed).

          2.       The Effect of New Mexico’s Refusal to Recognize Unincorporated
                   Associations at Common Law Is Explained in the Comments to the Revised
                   Uniform Unincorporated Nonprofit Associations Act.

          There is no consistent nationwide approach to the formation and recognition of

 unincorporated associations. The prefatory note to Revised Uniform Unincorporated Nonprofit



                                                    14
 DOCS_SF:104936.5 05066/002
 Case 20-01058-t              Doc 25   Filed 03/05/21    Entered 03/05/21 17:42:13 Page 18 of 30
Associations Act (“Uniform Act”)8 describes the “hodgepodge of common law principles and

statutes governing some of their legal aspects.” The note observes that “(m)any of the existing

statutes are designed to ameliorate some of the legal problems that arise from the basic common

law concept that UNAs [unincorporated nonprofit associations] are merely aggregates of

individuals and not legal entities. Under the traditional common law aggregate theory, for

example, a UNA could not hold or convey property in its own name or sue or be sued in its own

name.” Uniform Act, Prefatory Note (2011). The Uniform Act, where adopted “applies to all

nonprofit associations, whether they are classified as religious, public benefit, or mutual benefit,

or whether they are classified as tax exempt.” Id.

         While the provisions of the Uniform Act allow for the formation of unincorporated

nonprofit associations without filing, New Mexico has not adopted it and instead follows

NMSA Sections 53-10-1 et seq. By declining to adopt the Uniform Act, New Mexico limits the

recognition of an unincorporated association as specified in the statute.

         The Uniform Act and commentary explain the repercussions of a state’s failure to adopt

the Uniform Act and non-recognition of unincorporated associations under common law.

Section 6 of the Uniform Act, titled “Ownership and Transfer of Property,” provides:

                  (a) An unincorporated nonprofit association may acquire, hold, or
                  transfer in its name an interest in property.

                  (b) An unincorporated nonprofit association may be a beneficiary
                  of a trust or contract, a legatee, or a devisee.

         The comment to Section 6, subsection (a) states:

8
 A true copy of the Uniform Act (2011) is attached as Exhibit C to the Declaration of Kenneth Brown for the
Court’s reference.


                                                       15
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21        Entered 03/05/21 17:42:13 Page 19 of 30
                   Subsection (a) is based on Section 3-102(8) of the Uniform
                   Common Interest Ownership Act. It reverses the common law
                   rule. Inasmuch as an unincorporated nonprofit association was
                   not a legal entity at common law, it could not acquire, hold, or
                   convey real or personal property. (Emphasis added).

          Additional comments to the Uniform Act make clear that an unincorporated association is

 not recognized at common law as a legal entity that can acquire an interest in property and that

 the transfer of a real or personal property interest to an unincorporated association thus fails.

 See, e.g., Uniform Act, Section 30 and Comment (purported transfer that did not vest prior to

 Act, vests upon effective date; “Inasmuch as the common law did not consider a nonprofit

 association to be a legal entity, it could not acquire property. A gift of real or personal property

 thus failed. Reference to the transfer as ‘purportedly’ made identifies the document of transfer as

 one not effective under the law.”).

C.        NEW MEXICO’S UNINCORPORATED ASSOCIATIONS ACT APPLIES TO
          THE PARISHES.

          In New Mexico, unincorporated associations are not recognized as legal entities capable

 of holding property interests unless a written statement is filed with the county clerk pursuant to

 NMSA Sections 53-10-1 et seq. (the “New Mexico Unincorporated Associations Act”).

          NMSA Section 53-10-1, authorizing the formation of unincorporated associations, states:

                   [Purposes of organization; filing statement, articles of association
                   and rules and regulations with county clerk.]

                   Whenever two or more persons shall desire to form an
                   association for the promotion of their mutual pleasure or
                   recreation of any hunting, fishing, camping, golf, country club, or
                   association for a similar purpose, or an association not for the
                   individual profit of the members thereof, and without incorporating
                   the same as a corporation, or maintaining the title of its property in
                   trust for the interest of its several members as they may exist from

                                                    16
 DOCS_SF:104936.5 05066/002
 Case 20-01058-t              Doc 25   Filed 03/05/21    Entered 03/05/21 17:42:13 Page 20 of 30
                  time to time, the said persons or members desiring to form such
                  an association or club may file in the office of the county clerk
                  of the county in which it may maintain its headquarters and pursue
                  its objects and purposes, a statement containing the name of such
                  association, its objects and purposes, the names and residences of
                  the persons forming such association, together with a copy of its
                  articles of association and any rules and/or regulations
                  governing the transactions of its objects and purposes and
                  prescribing the terms by which its members may maintain or cease
                  their membership therein.

(Emphasis added). Unincorporated associations that comply with the statutory provisions may

hold and acquire real and personal property interests pursuant to NMSA Section 53-10-2.

         The express terms of the New Mexico Unincorporated Associations Act apply to “an

association not for the individual profit of the members thereof.” The fact that the Parishes are

religious or charitable in nature is irrelevant because the New Mexico Unincorporated

Associations Act does not make distinctions on this basis or set forth any exemption. Blue

Canyon Well Ass’n v. Jevne, 410 P. 3d 251, 255 (N.M. App. 2017) is the sole authority

interpreting NMSA Section 53-10-1, and it holds that the statute broadly applies to all

unincorporated associations.

         1.       The Filing Requirement of the Unincorporated Associations Act Is
                  Mandatory.

         In order to have legal capacity to acquire and hold property interests, an association must

file a statement with the county clerk in accordance with the New Mexico Unincorporated

Associations Act. Blue Canyon Well Ass’n, 410 P. 3d at 254 (“For those intending to create an

association under Section 53-10-1, the filing of documents in mandatory.”) (Emphasis added).

         In Blue Canyon Well Ass’n, an association of well-owners sued a former member for

past due bills and obtained a judgment in the trial court. On appeal, the court considered whether

                                                   17
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21    Entered 03/05/21 17:42:13 Page 21 of 30
(i) unincorporated associations are recognized by common law in New Mexico; and (ii) the filing

of a statement with the county clerk to be legally recognized as an unincorporated association

was permissive or mandatory. The appellate court held (i) that in Flanagan the New Mexico

Supreme Court long ago and “unequivocally held” that unincorporated associations are not

recognized by common law in New Mexico and have no legal existence unless recognized by

statute; and (ii) the filing of the statutory statement is mandatory based on the language of the

statute and because a permissive interpretation would expressly conflict with other provisions of

the Act. Id. at 254-55.

                   a. The Blue Canyon Court’s Interpretation of the Statute is Correct.

          The Parishes have previously argued in opposition to the Standing Motion that Blue

Canyon was incorrectly decided.9 It was not. See MTGLQ Investors, LP v. Wellington, 2021

U.S. App. LEXIS 376 at *8 n. 8 (10th Cir. Jan. 7, 2021) (citing Blue Canyon with approval as

“explaining that unincorporated associations have no legal existence and may not bring suit

unless they comply with certain statutory requirements”).

          NMSA Section 53-10-7 compels the conclusion that under Section 53-10-1, the filing of

a statement, articles, and any existing rules/regulations in the office of the county clerk in order

to form a legally recognized unincorporated association is mandatory. NMSA Section 53-10-7

provides: “Any association or club formed under the provisions of this act may exist for such

period of time not exceeding twenty years as may be fixed in the statement required to be filed

by Section 1 of this act.” (Emphasis added).


9
    Parish Opposition to Standing Motion [Bankr. Docket No. 416] at 15.


                                                        18
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25    Filed 03/05/21        Entered 03/05/21 17:42:13 Page 22 of 30
         The Blue Canyon court considered and rejected the argument that the language of Section

53-10-1 is permissive rather than mandatory:

                  We acknowledge, and the parties are quick to point out, that
                  generally, the words “shall” and “must” express a “duty,
                  obligation, requirement or condition precedent” while “may”
                  confers a “power, authority, privilege or right.” NMSA 1978, §
                  12-2A-4(A), (B) (1997). However, in this instance, the power,
                  authority, privilege or right signaled by the use of the word “may”
                  in the statute is not the power, authority, privilege, or right to file
                  documents. Instead, it is the right to form an association as
                  opposed to a corporation, trust, or other legally viable entity. The
                  plain language of Section 53-10-1 clearly sets out that whenever
                  two or more persons wish to form an association for the limited
                  purposes described therein without incorporating or maintaining
                  title to its property in trust, then those persons may do so by filing
                  statutory documents with the county clerk. For those intending to
                  create an association under Section 53-10-1, the filing of
                  statutory documents is mandatory.

Blue Canyon Well Ass’n, 410 P. 3d at 254 (emphasis added).

         The Blue Canyon court concluded that multiple other sections of the New Mexico

Unincorporated Association Act confirm that the statutory document filing is mandatory,

including Section 53-10-7, which refers to “the statement required to be filed by Section [53-10-

1],” as discussed above.10 Blue Canyon properly declined the invitation to interpret Section 53-

10
    The remaining sections of the New Mexico Unincorporated Associations Act emphasize that filing articles of
association is required to form an unincorporated association, and that those articles govern the legal status of the
association. Section 53-10-2. describes how the “club or association may hold and acquire real or personal property
by deed, lease or otherwise, in the name of such association by which it is known.” Section 53-10-3 describes the
process for the mortgaging or sale of any “property, real, personal or leasehold interest therein of any such club or
association.” Section 53-10-4. sets forth the process for and effect of establishing rules and regulations for the club
and association. Section 53-10-5. establishes a club or association’s right to “sue or be sued in its name” as well as
its right to sue individual members. Section 53-10-6. states that “an unincorporated association may sue or be sued
in its common name for the purpose of enforcing for or against it any substantive right.” Section 53-10-7. describes
the maximum term of existence for an unincorporated “association or club formed under the provisions of this act,”
as well as the dissolution or winding up process and the distribution of proceeds of property. Finally, the language
of Section 53-10-8. confirms legislative intent in placing regulations for unincorporated associations within the laws
governing corporations because the “act [NMSA 53-10-1 through 53-10-8] shall not be construed to repeal or
modify any of the present laws of this state relative to corporations formed or [for] any purpose, but the same shall

                                                          19
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25    Filed 03/05/21          Entered 03/05/21 17:42:13 Page 23 of 30
10-1 so that the “required to be filed” language is merely surplusage. The court relied on well-

settled principals of statutory construction: “We interpret statutes ‘to avoid rendering the

Legislature's language superfluous.’ We consider all parts of the statute together, ‘read[ing] the

statute in its entirety and constru[ing] each part in connection with every other part to produce a

harmonious whole.’” Blue Canyon Well Ass’n, 410 P.3d at 253 (quoting Baker v. Hedstrom, 309

P.3d 1047, 1053 (N.M. 2013) and Key v. Chrysler Motors Corp., 918 P.2d 350, 355 (N.M.

1996)).

          In Blue Canyon, the Court recognized that legislative intent and purpose can only be

gleaned by examining the entire act, reading each of Sections 53-10-1 through 53-10-8 in

relation to the other. The language of the entire act demonstrates that the legislature intended the

filing provision in Section 53-10-1. to be mandatory rather than permissive. Blue Canyon Well

Ass’n, 410 P. 3d at 254. Interpreting the filing provisions in Section 53-10-1 as discretionary

makes the clause requiring filing in Section 53-10-7, as well as its attendant 20-year maximum

life, meaningless. Id.; see also State v. Johnson, 954 P.2d 79, 85 (N.M. App. 1997) (“We have

always rejected an interpretation of a statute that would make parts of it mere surplusage or

meaningless.”).

          In addition, NMSA Sections 53-10-1 through 53-10-8 are compiled in Chapter 53, Article

10, governing Corporations, and any unincorporated association formed under this act must be

expected to follow all of its provisions. That the statute regulating unincorporated associations is



be construed as supplementary thereto.” This statutory savings clause is consistent with and confirms the New
Mexico Supreme Court’s holding in Flanagan v. Benvie, 58 N.M. 525, 531 (1954) , that unincorporated associations
have no legal existence unless recognized by statute.


                                                      20
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21       Entered 03/05/21 17:42:13 Page 24 of 30
found among the provisions governing Corporations presupposes a higher level of organization

and formalities. Under the New Mexico Unincorporated Associations Act, to be trust

beneficiaries prior to the Restructuring, the Parishes were required to file a compliant statement

with the county clerk to have the legal capacity to hold or acquire property interests, including as

beneficiaries of a purported equitable trust.

                  b. Authorities Fom Other States That Do Not Have a Statutory Filing
                     Requirement Are Inapposite.

         Defendants have previously argued that unincorporated Parishes that have not satisfied

the mandatory filing requirement of the statute can still be recognized as unincorporated

associations and be trust beneficiaries in New Mexico,11 but Defendants are unable to cite a

single New Mexico authority to support this misstatement of law and no such authority exists.

Defendants’ reliance on generalized language in the Restatement of Trusts that unincorporated

associations may be trust beneficiaries are misplaced. The language in the Restatement does not

contemplate the filing requirement of NMSA Section 53-10-1 or explicit contrary New Mexico

authority. See, e.g., Flanagan and Blue Canyon, supra (no legal existence unless recognized by

statute).

         ASF also relies on two cases applying the law of the state Washington to support its

argument that, prior to incorporation, the Parishes could be trust beneficiaries as unincorporated

associations without complying with New Mexico’s mandatory filing requirement: Leslie v.

Midgate Center, Inc., 436 P. 2d 201, 205 (Wash. 1967) and Comm. of Tort Litigants v. Catholic


11
  See Parish Opposition to Standing Motion [Bankr. Docket No. 416] at 9-12; ASF Opposition to Standing Motion
[Bankr. Docket No. 418] at 44-46.


                                                     21
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21      Entered 03/05/21 17:42:13 Page 25 of 30
Diocese of Spokane (In re Catholic Diocese of Spokane), 364 B.R. 81, 91 (E.D. Wash. 2006)

(citing Leslie).12 These decisions are inapposite because the state law they were decided under

has no filing requirement for recognizing unincorporated associations as legal entities with rights

to hold property interests. Washington, unlike New Mexico, has not enacted a statute that

governs the recognition of unincorporated associations.

            The Parishes argue that New Mexico would recognize an equitable trust relationship

based on inapposite authority that does not involve unincorporated associations (or divisions of a

corporation).13 The issue before the Court is not whether New Mexico recognizes resulting and

constructive trusts, but whether New Mexico recognizes the capacity of an alleged

unincorporated association in the absence of statutory authorization to hold property as a trust

beneficiary.

           2.      The Parishes Were Capable of Filing Statements Pursuant to the
                   Unincorporated Associations Act and Failed to Do So.

           ASF has also argued that application of the New Mexico Unincorporated Associations

Act to the Parishes would be “nonsensical” and filing documents would be “impossible” because

the Parishes did not have members prior to incorporation.14 Not only is this irrelevant to the

issue of whether the mandatory filing requirement was met, it is demonstrably false. Whether or


12
     ASF Opposition to Standing Motion [Bankr. Docket No. 418], at 45-46.
13
  Parish Opposition to Standing Motion [Bankr. Docket No. 416], at 9-10. See, e.g., Montoya v. Garcia (In re
Garcia), 367 B.R. 778, 781 (Bankr. D.N.M. 2007) (resulting trust held by debtor children in favor of parents);
Aragon v. Rio Costilla Co-Op Livestock Ass’n, 112 N.M. 152, 156 (1991) (“legal entity incorporated under the laws
of the State of New Mexico” and created at the direction of government lender held legal and beneficial interests to
land; no resulting trust); Bassett v. Bassett, 110 N.M. 559, 566 (1990) (resulting trust held by partner in favor of
partnership); Mazer v. Jones (In re Jones), 184 B.R. 377, 382 (Bankr. D.N.M. 1995) (no resulting trust held by
debtor in favor of children; real property was property of debtors’ estate).
14
     ASF Opposition to Standing Motion, at 42-43.


                                                         22
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25    Filed 03/05/21         Entered 03/05/21 17:42:13 Page 26 of 30
not the Parishes had members, the parish pastor or the Archbishop (among others) could easily

have filed the requisite statement with the county clerk but simply failed to do so.

         The filing requirement of NMSA Section 53-10-1 is “abbreviated” (Blue Canyon Well

Ass’n, 410 P. 3d at 254) and far less complex than that of incorporating. The unincorporated

association need only file a statement containing: the name of the association and its purpose, the

names of the persons forming the association, and a copy of its articles of association and any

rules and/or regulations governing its purposes and the terms by which members maintain or

cease their membership. NMSA § 53-10-1.

         The Parishes filed numerous declarations by parish pastors in opposition to the Standing

Motion that purport to describe, among other matters, the formation, operation, and

independence of the Parishes prior to their incorporation. See, e.g., Bankr. Docket Nos. 417,

441. The requisite statutory statement required far less of the pastors. Each pastor has described

a precise number of registered families that comprise the Parish and when it was established as a

parish. See, e.g., Declaration of Very Rev. John C. Cannon [Docket No. 417-1], ¶ 7 (San Isidro

parish has 1,002 registered families); Declaration of Very Rev. Lambert Oscar W. Coelho

[Bankr. Docket No. 417-2], ¶¶ 5-6 (San Martin de Porres parish has 1,719 registered families,

and mission became a parish on August 15, 1979). See also UF No. 5. Each Parish maintained

books and records prior to incorporation and was fully capable of registering as an

unincorporated association if it chose to do so, just as the Parishes were capable of and did

incorporate as part of the Restructuring and transfer of ASF’s real property to the RE Trust.




                                                   23
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21    Entered 03/05/21 17:42:13 Page 27 of 30
D.        THE PARISHES’ FAILURE TO COMPLY WITH THE NEW MEXICO
          UNINCORPORATED ASSOCIATIONS ACT RENDERED THEM INCAPABLE
          OF HOLDING BENEFICIAL INTERESTS IN PROPERTY AS TRUST
          BENEFICIARIES.

          The Parishes’ failure to file a required statement under the New Mexico Unincorporated

 Associations Act means that prior to incorporation they had no cognizable legal existence

 separate from ASF under New Mexico law and were not capable of holding interests in property.

 As a matter of law, the Parishes could not be trust beneficiaries prior to the Restructuring

 because they had no separate legal existence.

          As discussed above, unincorporated associations have no legal existence and cannot hold

 property interests or acquire property at common law. Statutory authorization is required. See

 Moffatt Tunnel League v. U.S., supra, 289 U.S. at 119 (unincorporated voluntary association

 lacked capacity to sue absent authorization by statute); Flanagan v. Benvie, 58 N.M. at 529

 (same; unincorporated association lacked capacity to take or hold property). New Mexico

 enacted the Unincorporated Associations Act to avoid some of the burdens associated with the

 formation of a corporation or trust, while allowing the benefits of acting as a common

 association with limitations on liability and the right to hold interests in property, “provided [the

 unincorporated associations] satisfy its abbreviated requirements.” Blue Canyon Well Ass’n v.

 Jevne, 410 P. 3d at 254 (emphasis added). Accordingly, in the absence of NMSA Sections 53-

 10-1 et seq.—and compliance with its provisions—the Parishes had no separate legal existence

 prior to incorporation.

          Prior to approximately January 1, 2013, the Parishes were unincorporated. UF Nos. 7-8.

 Under Flanagan, the Parishes had no legal existence prior to their incorporation except to the



                                                    24
 DOCS_SF:104936.5 05066/002
 Case 20-01058-t              Doc 25   Filed 03/05/21    Entered 03/05/21 17:42:13 Page 28 of 30
extent recognized by statute. ASF has acknowledged that the unincorporated Parishes had no

independent legal status and no recognized identity under civil law. UF No. 6. The Parishes

failed to comply with New Mexico’s statutory requirement to file statements with the county

recorder. UF No. 11. Therefore, they could not hold property interests as alleged equitable trust

beneficiaries. Since New Mexico does not recognize unincorporated associations at common

law, failure to comply with the mandatory statutory filing requirements is fatal to Defendants’

contention that they could be trust beneficiaries as unincorporated associations.

         The fact that the Parishes may be “juridic” entities under canon law, may have acted

independently, or may have held themselves out as independent prior to their incorporation is

irrelevant under the terms of the New Mexico Unincorporated Associations Act. Absent the

required filing, the unincorporated Parishes were not entitled to recognition as legal entities

separate from ASF or their parishioners, and were not capable of holding property interests,

including as trust beneficiaries under New Mexico law. To hold otherwise would render the

statute meaningless.

         Therefore, both the legal and beneficial ownership of real property and personal property

titled to ASF was vested in ASF until the properties were transferred to the Trusts as part of the

Restructure and accompanying incorporation of the Parishes. See UF Nos. 7-10 (Parish

incorporation; Trusts created effective January 1, 2013). Defendants’ affirmative defenses that

the beneficial interests in the transferred assets were held by the Parishes (or the assets were

owned outright by the Parishes) prior to the transfers to the Trusts, and therefore property of the

estate was not transferred to the Trusts, fail under New Mexico law. See UF Nos. 4a, 4b, 4c.



                                                   25
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21    Entered 03/05/21 17:42:13 Page 29 of 30
                                                V.
                                            CONCLUSION

         For the foregoing reasons, the Committee requests that the Court enter partial summary

judgment dismissing Defendants’ affirmative defenses set forth at UF No. 4(a)-(c).

Dated: March 5, 2021                            Respectfully submitted,

                                                PACHULSKI STANG ZIEHL & JONES LLP

                                                By      /s/ Kenneth H. Brown
                                                        James I. Stang
                                                        Kenneth H. Brown
                                                        Gail S. Greenwood
                                                        150 California Street
                                                        San Francisco, CA 94111
                                                        Tel: 415-263-7000
                                                        Fax: 415-263-7010
                                                        jstang@pszjlaw.com
                                                        kbrown@pszjlaw.com
                                                        ggreenwood@pszjlaw.com

                                                        Counsel for the Official Committee of
                                                        Unsecured Creditors




                                                   26
DOCS_SF:104936.5 05066/002
Case 20-01058-t              Doc 25   Filed 03/05/21    Entered 03/05/21 17:42:13 Page 30 of 30
